DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	This application is a continuation of 16/095814, now US Patent 10,992,000, filed 10/23/2018.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-12, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morimitsu et al (2016/0149175).
Morimitsu et al disclose a battery comprising a plurality of cell holder portions, wherein there are injections holes in the bottom portion of the holder (would need to be open to the outside to have the adhesive injected), and an adhesive is injected into the holes in a vertical direction, and the holes have a tapered/ inclined surface, and are staggered thus may have . 


    PNG
    media_image1.png
    699
    486
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    429
    445
    media_image2.png
    Greyscale

Claim(s) 1-3, 5, 6, 11, 12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (10-2016-0105354 and its US equivalent, 2018/0076493).
Park et al disclose a battery case comprising a plurality of battery cells, usable in conventional devices wherein batteries are used such as vehicles (claim 13), and injection holes wherein a thermally cured resin s injected through the holes into the tapered guiding portion (convex, figure 3, [0033], [0034]), wherein the injection holes are open to the outside.
Claim(s) 1-3, 5, 6, 10-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al (JP 2017-079184 and its machine translation).
Matsui et al disclose an assembled battery arranged by holding each unit cell to a holding hole with an adhesive and method of filling the hole with adhesive. 
Each holder includes a bottom injection hole formed between adjacent cells and is filled in a vertical direction. The holes are in the side rim of the cell holders and have an inclined convex shape (claims 1-3, 5, 10, 12-16, and 20). The holes are open to the outside as required by claims 6 and 11 ([0035]-[0038]). Battery packs are known for use in a variety of applications and the reference teaches them for use in any application where battery packs are used, including vehicles. 


    PNG
    media_image3.png
    232
    187
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 9, 10, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.
The reference has been discussed above. The reference further teaches that the method of injecting is not particularly limited, and the injecting would therefore be envisaged as being injected vertically or horizontally depending on how the user opted to place the battery case. Furthermore, the guide portions are sloped and include sharp points rather than being rounded, however, the reference teaches that the shape of the guides are dependent upon the shape of the battery cells. One of skill in the art would have envisaged a rounded concave portion of the guides to accommodate cells having rounded edges known in the art ([0011], [0014], [0033], [0066]-[0068].
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention, to prepare a device by the method of Park et al, where the battery cells are either set in e vertical or horizontal direction to inject the adhesive, or wherein the guides has a concave rounded shape to accommodate the shape of the cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722